

115 S3339 IS: Protecting Access to the Courts for Taxpayers Act
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3339IN THE SENATE OF THE UNITED STATESAugust 1, 2018Mr. Grassley (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to permit other courts to transfer certain cases to United
			 States Tax Court.
	
 1.Short titleThis Act may be cited as the Protecting Access to the Courts for Taxpayers Act. 2.Transfer of certain casesSection 1631 of title 28, United States Code, is amended by inserting (or, for cases within the jurisdiction of the United States Tax Court, to that court) after any other such court.